     Case 2:19-cv-13184-ILRL-DMD Document 44 Filed 08/03/20 Page 1 of 16



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

ETDO PRODUCTIONS, LLC,

                   Plaintiff,

           v.

ALFREDO CRUZ, MICHELE ROSSI,
MICHELE HUDAK, MARISA NAQUIN,
SONYA BOURGEOIS, LISETTE BAYLE,
RENEE PASTOR, and DISCO AMIGOS
                                CIVIL ACTION NO. 19-CV-13184-ILRL-
SOCIAL AID AND PLEASURE CLUB,
                                DMD
                  Defendants.
                                                JUDGE IVAN L.R. LEMELLE
DISCO AMIGOS SOCIAL AID AND
                                                MAGISTRATE JUDGE DANA M.
PLEASURE CLUB,
                                                DOUGLAS
                Counterclaimant,

           v.

ETDO PRODUCTIONS, LLC, JERRY
LENAZ, and FRANCOIS CAMENZULI,

             Counter-Defendants.


     DEFENDANTS AND COUNTERCLAIMANT’S WITNESS AND EXHIBIT LIST


       NOW      INTO    COURT,      through   undersigned    counsel,   come Defendant      and

Counterclaimant, DISCO AMIGOS SOCIAL AID AND PLEASURE CLUB (“Disco

Amigos”), and Defendants, ALFREDO CRUZ, MICHELE ROSSI, MICHELE HUDAK,

MARISA NAQUIN, SONYA BOURGEOIS, LISETTE BAYLE, and RENEE PASTOR, who

submit the following list of witnesses and of exhibits in the above-captioned matter pursuant to

the Scheduling Order of April 17, 2020 [Doc. 42].



                                              -1-
     Case 2:19-cv-13184-ILRL-DMD Document 44 Filed 08/03/20 Page 2 of 16



       I.      WITNESSES

       Defendants and Counterclaimant may call the following witnesses at the trial of this action,

but reserve the right to call additional witnesses as they become known:

       1.      John Tiblier, founder and initial board member of Disco Amigos and current
               member of ETDO.

       2.      Bruce Lin, former executive board member of Disco Amigos and current
               member of ETDO.

       3.      Kim Janowski, former executive board member of Disco Amigos.

       4.      Denny Bro, original and current member of Disco Amigos.

       5.      Roy Guercio, current member and former board member of Disco Amigos.

       6.      Tom Abernathy, 2020 Mardi Gras Committee Chairman of Disco Amigos.

       7.      Julia Turkevich, 2020 Mardi Gras Chairman of food and drink committee
               and current member of Disco Amigos.

       8.      Michele Rossi, President of Board of Directors of Disco Amigos.

       9.      Michele Hudak, Secretary of Board of Directors of Disco Amigos.

       10.     Marisa Naquin, Treasurer of Board of Directors of Disco Amigos.

       11.     Alfredo Cruz, current board member of Disco Amigos.

       12.     Sonya Bourgeois, former board member of Disco Amigos.

       13.     Lisette Bayle, former board member of Disco Amigos.

       14.     Renee Pastor, current member of Disco Amigos.

       15.     Representative of Krewe of Nyx.

       16.     Representative of Krewe of Poseidon.

       17.     Corporate Representatives of ETDO Productions, LLC, on cross-
               examination as permitted.

       18.     Jerry Lenaz, on cross-examination as permitted.




                                               -2-
     Case 2:19-cv-13184-ILRL-DMD Document 44 Filed 08/03/20 Page 3 of 16



       19.     Francois Camenzuli, on cross-examination as permitted.

       20.     Angela McGurk, former graphic artist and member of Disco Amigos.

       21.     J. Stuart Wood, Ph.D., retained consulting economist.

       22.     Any witness and expert listed by any other party.

       23.     Any witness and expert called to testify at trial by any other party.

       24.     Any witness identified in discovery.

       Defendants and Counterclaimant reserve the right to supplement their list of witnesses

following the close of discovery.

       II.     EXHIBITS

       Defendants and Counterclaimant may present the following exhibits at the trial of this

action, but reserve the right to add exhibits as they become known:

       1.      Receipt for purchase of the domain name www.discoamigos.com for $12.17
               from Go Daddy, dated November 16, 2011.

       2.      Disco Amigos Twitter feed in the name “Disco Amigos,” dated November
               19, 2011.

       3.      MP4 video of “El Toro De Oro” van posted 11/21/11, starring Jerry Lenaz,
               wherein Lenaz states at 2:40 “El Toro De Oro by the Dancing Amigos,
               Disco Amigos.”

       4.      Postings by Jerry Lenaz under “Disco Amigos” Facebook page with date
               legend November 26, 2011.

       5.      Photograph of Disco Amigos logo on rear of “El Toro De Oro” van, dated
               February 15, 2012.

       6.      Copy of Disco Amigos Articles of Incorporation dated and signed by
               incorporators Camenzuli, Lenaz, and Tiblier on April 20, 2012.

       7.      Disco Amigos’ tweet that they will have a Cinco de Disco dance party on
               May 5, 2012.

       8.      Disco Amigos’ tweet thanking all who came to Cinco de Disco dance party
               on May 6, 2012.




                                                -3-
Case 2:19-cv-13184-ILRL-DMD Document 44 Filed 08/03/20 Page 4 of 16



 9.    Facebook photograph dated May 9, 2012, showing Jerry Lenaz, Francois
       Camenzuli, John Tiblier, and others posing behind “El Toro de Oro” van
       with Disco Amigos flag displayed on back of van.

 10.   Facebook post indicating that Disco Amigos will have its first official
       appearance on July 13, 2012.

 11.   Spreadsheet entitled 2012 Disco Class Check-in and Dues Paid, indicating
       Disco Amigos dance practices were held beginning on April 19, 2012.

 12.   Photograph taken at Disco Amigos first dance practice held on April 19,
       2012.

 13.   Disco Amigos registration with Secretary of State indicating date of
       incorporation of Disco Amigos as May 16, 2012.

 14.   May 31, 2012 “The Disco Amigos Update” from Disco Amigos indicating
       that Disco Amigos are to perform in Festigals parade (Stiletto Stroll) on
       June 23, 2012 and Running of the Bulls pre-party on July 13, 2012, asking
       people to commit to becoming members of Disco Amigos, stating payment
       of dues will commence on June 4.

 15.   June 1 - 30, 2012 Morgan Stanley Smith Barney Account statement of Disco
       Amigos’ original member, Denny Bro, indicating check written in the
       amount of $250 (dues) by Denny Bro to Disco Amigos on June 4, 2012.

 16.   E-mails between original member Denny Bro and Jerry Lenaz June 5 - 7,
       2012, regarding June 4, 2012 rehearsal of Disco Amigos, and indicating that
       Bro signed up as a performing member of Disco Amigos on June 4, 2012
       forwarding quote from Faux Pas for 72 tee shirts printed with Disco Amigos
       logo.

 17.   Spreadsheet indicating orders by members of Disco Amigos tee shirts
       timestamped June 9 - 30, 2012.

 18.   Photograph taken at Disco Amigos’ first appearance during Stiletto Stroll
       on June 23, 2012.

 19.   Second photograph taken at Disco Amigos’ first appearance on June 23,
       2012.

 20.   Video dated June 26, 2012 of Disco Amigos’ appearance during Stiletto
       Stroll on June 23, 2012.

 21.   Logo that was sent to Faux Pas to research production of t-shirts and a patch
       for men’s vests.




                                        -4-
Case 2:19-cv-13184-ILRL-DMD Document 44 Filed 08/03/20 Page 5 of 16



 22.   Disco Amigos logo prototype that Denny Bro received from Jerry Lenaz
       and Francois Camenzuli to provide to Faux Pas.

 23.   E-mail dated July 26, 2012 from Denny Bro to Jerry Lenaz concerning patch
       of logo for use by Disco Amigos.

 24.   Quote dated July 26, 2012 from Faux Pas Prints for tee shirts bearing Disco
       Amigos logo.

 25.   Disco Amigos Membership Agreement dated September 24, 2012.

 26.   Correspondence from Jerry Lenaz, John Tiblier, and Francois Camenzuli
       dated January 2013 regarding what a Performer and Support Krewe
       Discotista can expect on “our first parade” appearance in Krewe of
       Carrollton on January 27, 2013.

 27.   Disco Amigos Mardi Gras 2013 “Disco Train” ticket dated Saturday,
       February 9 at 1:00 P.M. at a cost of $100 with name and logo copied from
       Disco Amigos Eventbrite page.

 28.   Bylaws of Disco Amigos signed April 25, 2013 by Jerry Lenaz with
       Francois Camenzuli and John Tiblier as witnesses.

 29.   Minutes of first formal board meeting of Disco Amigos dated June 11, 2013.

 30.   Poster for Disco Amigos Friday Night Dance Parties at Rendon Inn Hangar
       13.

 31.   Final prototype sample of embroidered patch with Disco Amigos logo
       received from Faux Pas on December 6, 2013.

 32.   Invitation to Studio 504 Disco for Dance Fundraiser held in 2014.

 33.   February 12, 2014 letter signed “Jerry Lenaz (Disco Amigos)” asking that
       board meeting agenda be approved by mail.

 34.   February 12, 2014 Disco Amigos Mardi Gras Budget showing upcoming
       performances in Nyx Tucks, Cleopatra, Orpheus in 2014.

 35.   Disco Amigos Mardi Gras 2014 “Disco Train” ticket dated Friday, February
       21 at 12:00 P.M. at a cost of $50 with name and logo copied from Disco
       Amigos Eventbrite page.

 36.   Photograph of Disco Amigos performing with Disco Amigos flag at Krewe
       of Tucks dated March 1, 2014.

 37.   Photograph of Disco Amigos koozie Cleopatra throw February 21, 2014.




                                       -5-
Case 2:19-cv-13184-ILRL-DMD Document 44 Filed 08/03/20 Page 6 of 16



 38.   Photograph of Disco Amigos lanterns with bull logo used by Disco Amigos
       in Krewe of Orpheus dated March 3, 2014.

 39.   March 14, 2014 e-mail to Disco Amigos board from Jerry Lenaz reporting
       on growth of Disco Amigos during its second year. Newspaper article
       regarding “Disco for Dance” depicting Disco Amigos’ performance at
       HOPE Stone Event dated March 29, 2014.

 40.   Disco Amigos Board Member Roles and Expectations revised May 18,
       2014 bearing Disco Amigos logo.

 41.   Disco Amigos Membership Agreement revised May 19, 2014 bearing Disco
       Amigos logo stating that All Disco Amigos members agree to: “not use the
       logo, image, videos, likeness, or slogans of the Disco Amigos in any printed
       or electronic format without the written consent of the Board.”

 42.   June 18, 2014 Disco Amigos board meeting minutes shows Disco Amigos
       were planning to perform at Zephyr Field, NOLA Spaces, Bucket Brigade,
       Alzheimer’s Event, Running of the Bulls, July 4 Krewe of Kolassus, and
       teaching line dances to kids at Hopestone.

 43.   Disco Zephyrs Disco Resurrection Night New Orleans Zephyrs Baseball
       Stadium, Metairie ticket dated Saturday, July 12, 2014 at 4:00 P.M. at a cost
       of $5 to $20 copied from Disco Amigos Eventbrite page.

 44.   Disco Amigos Mardi Gras 2015 “Disco Train” ticket dated Saturday,
       February 7 at 7:00 P.M. at a cost of $75 with name and logo copied from
       Disco Amigos Eventbrite page.

 45.   Disco Amigos Fan with logo documenting Disco Amigos performance at
       Disco Resurrection II, Zephyr Field, July 18, 2015.

 46.   December 1, 2015 through December 15, 2015 Hudak e-mails concerning
       Disco Amigos Mardi Gras Accoutrements Proposed Budget.

 47.   E-mail from Disco Amigos member Mike Atwater dated January 20, 2016,
       forwarding receipts for reimbursement of his expenses for accoutrements to
       be used by Disco Amigos in Mardi Gras parades.

 48.   Disco Amigos Mardi Gras 2016 “Disco Train” ticket dated Friday, January
       29, at 12:00 P.M. at a cost of $75 with name and logo, copied from Disco
       Amigos Eventbrite page.

 49.   Disco Amigos Mardi Gras Parade Shuttle 2016 ticket dated Friday, January
       29, at 4:30 P.M. at a cost of $10, copied from Disco Amigos Eventbrite
       page.




                                        -6-
Case 2:19-cv-13184-ILRL-DMD Document 44 Filed 08/03/20 Page 7 of 16



 50.   February 16, 2016 letter bearing Disco Amigos logo to Rendon Inn (Sean
       Bode) thanking him for 2016 Disco Amigos Mardi Gras sponsorship signed
       “Disco Amigos”.

 51.   February 16, 2016 letter bearing Disco Amigos logo to Lori Rockett
       thanking her for 2016 Disco Amigos Mardi Gras sponsorship signed “Disco
       Amigos”.

 52.   February 16, 2016 letter bearing Disco Amigos logo to Popeye’s thanking
       them for 2016 Disco Amigos Mardi Gras sponsorship signed “Disco
       Amigos”.

 53.   February 17, 2016 letter bearing Disco Amigos logo to Karen and Ronnie
       Breath thanking them for 2016 Disco Amigos Mardi Gras sponsorship.

 54.   E-mails between Michele Hudak and All Year Sports Galaxy dated August
       2, 2016 regarding renting portable roller and ice-skating rinks for use by
       Disco Amigos.

 55.   ETDO-Disco Amigos Production Services Agreement (“2016 Agreement”)
       signed by Disco Amigos Board of Directors on behalf of Disco Amigos and
       Jerry Lenaz on behalf of ETDO Productions on August 17, 2016, stating
       2016 Agreement was retroactive to June 1, 2016.

 56.   Disco Amigos Cris-co Disco Bar crawl ticket dated Saturday, December 17,
       2016 at 4:00 P.M. at a cost of $10 - $20 with name and logo, copied from
       Disco Amigos Eventbrite page.

 57.   E-mails between Disco Amigos Board Member Kerry Kenney and Olympia
       Parade Chairman, Barry Morse, dated November 9, 2016 through February
       10, 2017 constituting agreement for Disco Amigos to perform in Krewe of
       Olympia Mardi Gras parade in 2017.

 58.   E-mail from Michele Hudak soliciting Discotistas for the 2017 Mardi Gras
       season.

 59.   Disco Amigos License Agreement with Disco Amigos logo dated January
       30, 2017, between Disco Amigos and Jeny Himel of NOLA NERDS,
       providing that Disco Amigos owns the Disco Amigos Logo (“Authored
       Work”) and that Disco Amigos will retain title and ownership of the
       Authored Work.

 60.   E-mail from Michele Hudak dated February 8, 2017, to NOPD Disco
       Dancing Cop Sergeant Smith soliciting him to dance with Disco Amigos in
       2017 parades.




                                      -7-
Case 2:19-cv-13184-ILRL-DMD Document 44 Filed 08/03/20 Page 8 of 16



 61.   Disco Amigos Mardi Gras Disco Train 2017 ticket dated Friday, February
       17, at 5:00 P.M. at a cost of $50 - $100, copied from Disco Amigos
       Eventbrite page.

 62.   E-mail from Lester Morales to Michele Hudak dated March 20, 2017
       quoting price of crawfish for Disco Amigos Crawfish Boil to be held at
       Deutches Haus on April 3, 2017.

 63.   March 21, 2017 Deutches Haus rental contract for use of facilities for Disco
       Amigos Crawfish Boil on April 3, 2017.

 64.   Receipt of Dennis Seafood, Inc. to Disco Amigos related to Crawfish Boil
       on April 3, 2017.

 65.   ETDO-Disco Amigos Production Services Agreement (“2017 Agreement”)
       stating 2017 Agreement is retroactive to June 1, 2017.

 66.   E-mails dated September 21, 2017 between The New Orleans Junior
       Journalism Program and Disco Amigos discussing collaboration between
       the two organizations.

 67.   December 12, 2017 correspondences between Francois Camenzuli (Disco
       Amigos) and Michele Hudak regarding RUSH Faux Pas Prints Reorder tee
       shirts with Disco Amigos logo.

 68.   December 12, 2017 order approval for tee shirts with logo from Faux Pas
       Prints with specifics and photograph of logo.

 69.   December 20, 2017 Eventbrite registration confirmation for Disco Amigos
       Parade Shuttle 2018 to Michele Hudak.

 70.   December 20, 2017 Eventbrite Disco Amigos Parade Shuttle 2018
       registration for rides on February 10, 2018 to Krewe of Tucks, Krewe of
       Carrolton on February 4, 2018, Krewe of Nyx on February 7, 2018.

 71.   Disco Amigos Mardi Gras 2018 “Disco Train” ticket dated Friday, February
       2, at 5:00 P.M. at a cost of $50-$100 with name and logo, copied from Disco
       Amigos Eventbrite page.

 72.   Disco Amigos Mardi Gras Parade Shuttle 2018 ticket dated Friday,
       February 2, at 4:30 P.M. at a cost of $10, copied from Disco Amigos
       Eventbrite page.

 73.   Correspondence for Mardi Gras 2018 reminding of requirements of first
       year Disco Amigos Performers and Discotistas.

 74.   Disco Amigos Income Statement for period June 1, 2018 to January 13,
       2019.


                                       -8-
Case 2:19-cv-13184-ILRL-DMD Document 44 Filed 08/03/20 Page 9 of 16



 75.   Declarations Page of the Burlington Insurance Company Common
       Commercial General Liability Policy No. 259B008285 issued to Disco
       Amigos Social Aid and Pleasure Club for period July 13, 2018 to July 13,
       2019.

 76.   July 18, 2018 e-mail from Michele Hudak to All Year Sports regarding
       Disco Amigos putting on a roller-skating fundraiser.

 77.   E-mails dated August 8, 2018 between Michele Hudak and Neon
       Entertainment.com regarding Disco Amigos putting on a roller-skating
       fundraiser.

 78.   E-mails dated August 9, 2018 between Michele Hudak and Nola Brewing
       Company regarding Disco Amigos putting on a roller-skating fundraiser.

 79.   August 18, 2018 e-mails between Kim Janowski and Michele Hudak
       regarding collaboration between Disco Amigos and Roller Girls for disco
       roller-skating party.

 80.   August 22-31 2018 e-mails between Big Easy Rollergirls and Michele
       Hudak regarding collaboration between Disco Amigos and Big Easy Roller
       Girls for disco roller-skating party.

 81.   September 10, 2018 confirmation of venue rental application form from
       Crescent Park to Michele Hudak regarding Disco Amigos hosting a roller-
       skating party.

 82.   Disco Amigos Balance Sheet as of January 13, 2019.

 83.   January 23, 2019 e-mail from former CPA and Disco Amigos financial
       manager Roy Guercio submitting his formal resignation from Disco
       Amigos Board of Directors.

 84.   February 12, 2019 e-mail from Kim Janowski to stage managers regarding
       training for Disco Amigos’ appearances in Mardi Gras parades.

 85.   Mardi Gras 2019 Disco Amigos Handout outlining role of stage manager,
       from Kim Janowski, with Disco Amigos name and logo.

 86.   Signed contract between Disco Amigos and Krewe of Poseidon, 2019
       Mardi Gras parade dated December 10, 2018.

 87.   Disco Amigos Balance Sheet as of March 15, 2019.

 88.   Correspondence from Disco Amigos board member Roy Guercio, stating it
       is the end of his tenure as financial manager.




                                     -9-
Case 2:19-cv-13184-ILRL-DMD Document 44 Filed 08/03/20 Page 10 of 16



 89.   Letter from Francois Camenzuli dated March 25, 2019 advising that Disco
       Amigos Board of Directors was dissolved effective immediately.

 90.   Declarations Page of the Burlington Insurance Company Common
       Commercial General Liability Policy No. 259B008285 issued to Disco
       Amigos Social Aid and Pleasure Club for period July 13, 2019 - July 13,
       2020.

 91.   Minutes of July 25, 2019 Disco Amigos Board of Directors meeting by Kim
       Janowski, stating that proposal of the new leadership consisting of Michele
       Rossi, Michele Hudak, and Marisa Naquin, was seconded and approved.
       Meeting attended by board members Kim Janowski, Jerry Lenaz, Alfredo
       Cruz, Michele Rossi, Michele Hudak, Marisa Naquin, Sonya Bourgeois,
       Lisette Bayle.

 92.   August 19, 2019 e-mail from Kim Janowski to Disco Amigos Board of
       Directors stating that executive committee will not be signing Resolution
       presented by board.

 93.   Minutes of August 21, 2019 Disco Amigos Board meeting attended by
       ETDO and Disco Amigos Board, wherein executive board member Kim
       Janowski states that “ETDO was created for equipment use only and the
       trade name is now Disco Amigos Enterprises.”

 94.   The Board of Directors’ September 7, 2019 e-mail to membership regarding
       concerns about signing licensing agreement and other issues.

 95.   September 8, 2019 Forensic Accounting Report re: Disco Amigos Matter
       by Robert V. Luby, III, LLC, Forensic Accounting, Consulting Services.

 96.   September 19, 2019, change of registered agent for Disco Amigos Social
       Aid and Pleasure Club filed with Louisiana Secretary of State.

 97.   October 22, 2019 NOLA.com article by Doug McCash entitled “A disco-
       vorce’: Popular Mardi Gras dance group gets into legal fight over name,
       logo”:

       https://www.nola.com/entertainment_life/mardi_gras/article_7b59803e-
       f4d7-11e9-9650-dfb703041623.html.

 98.   Disco de los Muertos – Day of the Dead Dance Party ticket dated Friday,
       November 1, 9:00 P.M. at a cost of Free with Disco Amigos name and logo
       copied from Disco Amigos Eventbrite page.

 99.   December 2, 2019 Mardi Gras 2020 article listing marching groups for
       Mardi Gras 2020:




                                      -10-
Case 2:19-cv-13184-ILRL-DMD Document 44 Filed 08/03/20 Page 11 of 16



        https://www.nola.com/entertainment_life/mardi_gras/article_b69ee3de-
        0f15-11ea-b0bb-1b3bb9575326.html.

 100.   December 23, 2019 letter signed by Jerry Lenaz, Francois Camenzuli, and
        Kim Janowski signing as “Executive Board of the Disco Amigos Social Aid
        and Pleasure Club” to Birmingham chapter of Disco Amigos wherein
        Birmingham chapter is advised to sue the 501(c)(7) to obtain reimbursement
        of the Birmingham members’ expenses and assets.

 101.   February 7, 2020 Disco Amigos Press Release with Disco Amigos name
        and logo advising that Disco Amigos will perform in Krewes of Cleopatra,
        King Arthur, and Nyx in Mardi Gras 2020.

 102.   February 7, 2020 Disco Amigos letter to Krewe of Tucks advising that
        Disco Amigos has not contracted to appear in Tucks 2020 Mardi Gras
        parade.

 103.   February 7, 2020 Disco Amigos letter to Krewe of Carrolton advising that
        Disco Amigos has not contracted to appear in Carrolton 2020 Mardi Gras
        parade.

 104.   Disco Amigos Mardi Gras Parade Shuttle 2019 ticket dated Saturday,
        February 16, at 3:30 P.M. at a cost of $10, copied from Disco Amigos
        Eventbrite page.

 105.   Disco Amigos Mardi Gras 2019 “Disco Train” ticket dated Saturday,
        February 16, at 5:00 P.M. at a cost of $50-$100 with name and logo, copied
        from Disco Amigos Eventbrite page.

 106.   Disco Amigos Mardi Gras Parade Shuttle 2020 ticket dated Wednesday,
        February 19, at 4:30 P.M, copied from Evensi page.

 107.   Disco Amigos “Last Dance” – Parade with us in Tucks ticket dated
        Saturday, February 22, 2020, at 11:00 A.M. at a cost of $25, copied from
        Disco Amigos Eventbrite page.

 108.   Disco Amigos Booking Inquiry Form.

 109.   Disco Amigos Business Card.

 110.   DISCOAMIGOSNOLA Instagram Page 2020.

 111.   Krewe of King Arthur contract with Disco Amigos for performance in
        Mardi Gras 2020.

 112.   Krewe of Cleopatra contract with Disco Amigos for performance in Mardi
        Gras 2020.



                                       -11-
Case 2:19-cv-13184-ILRL-DMD Document 44 Filed 08/03/20 Page 12 of 16



 113.   July 3, 2012 Disco Amigos Event Details for Running of the Bulls Pre-
        Party.

 114.   Voicemail from Kim Janowski to Michele Rossi dated April 1, 2019.

 115.   Disco Amigos Waiver and Release of Liability.

 116.   Krewe of Nyx contract with Disco Amigos for performance in Mardi Gras
        2020.

 117.   April 18, 2018 board meeting minutes.

 118.   May 16, 2018 board meeting minutes.

 119.   June 16, 2018 Disco Amigos Board Retreat Agenda.

 120.   June 27, 2018 board meeting minutes.

 121.   July 25, 2018 board meeting minutes.

 122.   August 22, 2018 board meeting minutes.

 123.   September 26, 2018 board meeting minutes.

 124.   October 24, 2018 board meeting minutes.

 125.   January 17, 2019 e-mail from board member Roy Guercio to the Board
        indicating that Disco Amigos has paid $13,000 to ETDO this fiscal year
        without Board authorization or a contract in place.

 126.   January 23, 2019 board meeting minutes.

 127.   Exhibit from January 23, 2019 board meeting minutes: 2018-2019 Season
        ETDO - Disco Amigo Payments related to purchase of new box truck.

 128.   February 6, 2019 mail from Alfredo Cruz to Disco Amigos regarding Roy
        Guercio’s resignation from the board.

 129.   March 28, 2019 e-mail from Alfredo Cruz to Disco Amigos Board of
        Directors regarding Dissolution of the Disco Amigos Board.

 130.   April 1, 2019 Disco Amigos-ETDO Plan by Jerry Lenaz after speaking with
        a lawyer to restructure Disco Amigos as separate organizations and create a
        licensing agreement between ETDO and the new organizations.

 131.   April 22, 2019 e-mail from Alfredo Cruz to executive board asking for
        status of options for Disco Amigos organization and discuss the options
        together.



                                       -12-
Case 2:19-cv-13184-ILRL-DMD Document 44 Filed 08/03/20 Page 13 of 16



 132.   May 16, 2019 e-mail from Alfredo Cruz to Francois Camenzuli, CC the
        Disco Amigos board.

 133.   May 19, 2019 e-mail from Francois Camenzuli to Disco Amigos board, CC
        Jerry Lenaz, advising the board that Jerry Lenaz and Francois Camenzuli
        will not be stepping off the board until a future path is decided upon.

 134.   May 19, 2019 e-mail from Michele Rossi to Francois Camenzuli, CC the
        Disco Amigos board.

 135.   May 19, 2019 e-mail from Francois Camenzuli to Michele Rossi, CC the
        Disco Amigos board.

 136.   May 20, 2019 e-mail from Alfredo Cruz to Francois Camenzuli, CC the
        Disco Amigos board.

 137.   May 20, 2019 e-mail from Kim Janowski to Alfredo Cruz.

 138.   May 20, 2019 e-mail from Michele Rossi to Kim Janowski, CC the Disco
        Amigos board.

 139.   E-mails dated June 9, 2019 to June 16, 2019 among Board of Directors with
        input on issues regarding meeting held on June 10, 2019 and notes of June
        10 meeting attended by Marisa Naquin, Kim Janowski, Francois
        Camenzuli, Jerry Lenaz, and Michele Rossi.

 140.   E-mail dated July 14, 2019 from Kim Janowski to Disco Amigos board with
        agenda of decisions to be made at July 15, 2019 Board meeting.

 141.   E-mail dated July 15, 2019 from Kim Janowski to Disco Amigos board
        postponing the board meeting until July 22, 2019 due to many people going
        to concert.

 142.   E-mail from Kim Janowski dated July 22, 2019 to Disco Amigos board.

 143.   E-mail from Michele Rossi to Jerry Lenaz and Francois Camenzuli dated
        July 30, 2019.

 144.   August 1, 2019 e-mail from Jerry Lenaz to Michele Rossi, CC the Disco
        Amigos board.

 145.   August 8, 2019 DocuSign from Michele Rossi to Marisa Naquin asking for
        signature of the document so revision in 501(c)(7) can be filed and new
        bank accounts opened before September 1, 2019 goal.

 146.   August 15, 2019 e-mail from Michele Rossi to Disco Amigos board.




                                      -13-
Case 2:19-cv-13184-ILRL-DMD Document 44 Filed 08/03/20 Page 14 of 16



 147.   August 15, 2019 e-mail from Kim Janowski to Michele Rossi, CC the Disco
        Amigos board.

 148.   August 28, 2019 e-mail from Jerry Lenaz to Disco Amigos board, indicating
        that he cannot make the next meeting so will have to reschedule and stating
        he is working on the finances.

 149.   September 8, 2019 e-mail from Michele Rossi to Marisa Naquin and
        Michele Hudak forwarding e-mail from Birmingham chapter asking
        numerous questions about new structure, including “who is DA
        Enterprises?”

 150.   August 29, 2019 e-mail from Alfredo Cruz to Jerry Lenaz, Francois
        Camenzuli, and Bruce Lin responding to Jerry Lenaz e-mail stating he has
        scheduling conflict and cannot make next meeting.

 151.   August 31, e-mail from Kim Janowski to Michele Rossi forwarding minutes
        of last board meeting.

 152.   September 3, 2019 e-mail from Lenaz and Camenzuli to membership.

 153.   September 4, 2019 letter from Andrew Sullivan, attorney for the Board of
        Directors, to Abid Hussain, attorney for ETDO.

 154.   September 5, 2019 correspondence from Abid Hussain, attorney for Jerry
        Lenaz and ETDO, to Andrew Sullivan.

 155.   September 6, 2019 correspondence from Michele Rossi, Michele Hudak,
        Marisa Naquin, Lisette Bayle, Sonya Bourgeois, and Alfredo Cruz to
        membership.

 156.   September 8, 2019 e-mail from Michele Rossi to Kim Janowski, Marisa
        Naquin, Alfredo Cruz, and Michele Hudak.

 157.   September 11, 2019 Cease and Desist letter to Marisa Naquin from Abid
        Hussain on behalf of ETDO and Jerry Lenaz.

 158.   September 13, 2019 e-mail from Jerry Lenaz, Kim Janowski, and Francois
        Camenzuli to membership.

 159.   September 14, 2019 Minutes of the Disco Amigos Board of Directors
        Meeting attended by Michele Rossi, Alfredo Cruz, Marisa Naquin, Kim
        Janowski, and Michele Hudak.

 160.   September 16, 2019 e-mail update to NOLA Disco Amigos members from
        2019-2020 Board.




                                       -14-
    Case 2:19-cv-13184-ILRL-DMD Document 44 Filed 08/03/20 Page 15 of 16



       161.    September 17, 2019 “Enough is Enough” correspondence from Kim
               Janowski to NOLA Disco Amigos.

       162.    September 23, 2019 e-mail from Jerry Lenaz, Francois Camenzuli, and Kim
               Janowski to membership.

       163.    Listing in Arthur Hardy’s Mardi Gras Guide 2020.

       164.    October 18, 2019 Krewe of Boo e-mail from Jerry Lenaz and Francois
               Camenzuli to Disco Amigos.

       165.    Disco Amigos’ Member Reimbursement dated March 11, 2016 with
               receipts for reimbursement of Angela McGurk’s expenses related to
               production of the Disco Amigos Business Card.

       166.    Spreadsheet of Disco Amigos Board Officers and Terms.

       167.    Expert Report and Designation of J. Stuart Wood, Ph.D.

       168.    Any written discovery propounded by Defendants with Plaintiff’s responses
               thereto.

       169.    Any exhibit listed by any other party.

       170.    Any document listed by any other party in discovery.

       171.    Any document produced in discovery by Plaintiff.

       172.    Any document produced in discovery by Defendants.

       Defendants and Counterclaimant reserve the right to supplement their list of exhibits

following the close of discovery.




                                               -15-
    Case 2:19-cv-13184-ILRL-DMD Document 44 Filed 08/03/20 Page 16 of 16



       RESPECTFULLY SUBMITTED this 3rd day of August 2020.

                                                    /s./ Thomas S. Keaty
                                                    Thomas S. Keaty (#7666) - TA
                                                    KEATY LAW FIRM LLC
                                                    365 Canal Street, Suite 2410
                                                    New Orleans, Louisiana 70130
                                                    (504) 524-2100
                                                    tskeaty@keatypatentfirm.com

                                                    -and-

                                                    /s./ Steven M. Hannan
                                                    Steven M. Hannan (#33878)
                                                    Hannan, Giusti & Hannan L.L.P.
                                                    2201 Ridgelake Drive
                                                    Metairie, LA 70001
                                                    (504) 831-5300

                                                    Attorneys for ALFREDO CRUZ,
                                                    MICHELE ROSSI, MICHELE
                                                    HUDACK, MARISA NAQUIN,
                                                    SONYA BOURGEOIS, LISETTE
                                                    BAYLE, RENEE PASTOR and
                                                    DISCO AMIGOS SOCIAL AID
                                                    AND PLEASURE CLUB


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 3rd day of August 2020, a copy of the foregoing

DEFENDANTS AND COUNTERCLAIMANT’S WITNESS AND EXHIBIT LIST was served

upon all known counsel of record via the Court’s CM/ECF electronic filing system.

                                           By: /s/ Steven M. Hannan
                                                       STEVEN M. HANNAN




                                             -16-
